 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                             SOUTHERN DISTRICT OF CALIFORNIA
                                 (HON. JANIS L. SAMMARTINO)
 7
 8
 9   UNITED STATES OF AMERICA,                           Crim. Case No.: 21-CR-1582-JLS

10                                      Plaintiff,
                                                         ORDER
11   v.

12   VERONICA JAIME,
13                                   Defendant.
14
15         Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
16   the Motion Hearing and Trial Setting set for July 2, 2021, is continued to a Motion
17   Hearing and Trial Setting on August 20, 2021, at 1:30 p.m.
18
           For the reasons set forth in the joint motion, the Court finds that the ends of justice
19
     will be served by granting the requested continuance, and these outweigh the interests
20
     of the public and the defendant in a speedy trial. Accordingly, the delay occasioned by
21
     this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
22
           IT IS SO ORDERED.
23   Dated: June 30, 2021
24
25
26
27
28
                                                     1
                                                                                    21-CR-1582-JLS
